Exhibit 10.1

Execution Version

AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of April 28, 2017 (this “Amendment”), is by and among:

(a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),

(b) The Pullman Company, a Delaware corporation (“Pullman”),

(c) Tenneco Automotive Operating Company Inc., a Delaware corporation (“Tenneco
Operating”), individually and as Servicer (the “Servicer”; Tenneco Operating,
individually and as the Servicer, together with Seller and Pullman,
collectively, the “Seller Parties”),

(d) Chariot Funding LLC (as successor by merger to Falcon Asset Securitization
Company LLC), a Delaware limited liability company (“Chariot”), and Liberty
Street Funding LLC, a Delaware limited liability company, as Conduits (each, a
“Conduit”),

(e) The entities party hereto as “Committed Purchasers” (the “Committed
Purchasers” and together with the Conduits, the “Purchasers”),

(f) The Bank of Nova Scotia (“Scotiabank”), Wells Fargo Bank, N.A. (“Wells
Fargo”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Co-Agents (each a
“Co-Agent”), and

(g) JPMorgan, in its capacity as administrative agent under the Receivables
Purchase Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with each of
the Co-Agents, the “Agents”),

and consented to by Wells Fargo, as Second Lien Agent under the Intercreditor
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Second Lien Agent”).

W I T N E S S E T H :

WHEREAS, Tenneco Operating and Seller are parties to that certain Receivables
Sale Agreement, dated as of October 31, 2000, between Tenneco Operating, as
seller, and Seller, as purchaser, as heretofore amended, and Pullman and Seller
are parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser, as heretofore
amended (collectively, the “Receivables Sale Agreements”);

WHEREAS, Seller, Servicer, the Purchasers, the Co-Agents and the Administrative
Agent are parties to that certain Third Amended and Restated Receivables
Purchase Agreement dated as of March 26, 2010 (as heretofore amended, the
“Receivables Purchase Agreement”);



--------------------------------------------------------------------------------

WHEREAS, Seller, Servicer, the Administrative Agent, as First Lien Agent, and
the Second Lien Agent are parties to that certain Intercreditor Agreement dated
as of March 26, 2010 (as heretofore amended, the “Intercreditor Agreement”);

WHEREAS, the Seller Parties wish to amend the Receivables Purchase Agreement and
extend the facility evidenced thereby on the terms and subject to the conditions
set forth herein; and

WHEREAS, the Purchasers and Agents are willing to agree to, and the Second Lien
Agent is willing to consent to, such amendments and extension subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Receivables Purchase
Agreement.

2. Amendments. Upon satisfaction of the conditions precedent set forth in
Section 4 hereof, the Receivables Purchase Agreement is hereby amended as of the
Effective Date as follows:

(a) Clause (ii) of the proviso to the definition of “Concentration Limit”
appearing in Exhibit I to the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows: “(ii) the Special Concentration
Limits of (a) Fiat Chrysler Automobiles N.V. and its Affiliates shall be equal
to 4.5% of the aggregate Outstanding Balance of all Eligible Receivables,
(b) General Motors Company and its Affiliates shall be equal to the lesser of
(x) 11% of the aggregate Outstanding Balance of all Eligible Receivables and
(y) the product of (i) the Net Receivables Balance and (ii) the sum of the
Dilution Reserve Floor and the Loss Reserve Floor, (c) Caterpillar Inc. and its
Affiliates shall be equal to 12.0% of the aggregate Outstanding Balance of all
Eligible Receivables and (d) Uni-Select Inc. and its Affiliates shall be equal
to 4.5% of the aggregate Outstanding Balance of all Eligible Receivables after
subtracting the Pass Through Reserve, the Warranty Reserve, the Sales-Promotion
Reserve and the Price Give Back Accrual.”

(b) Clause (a) of the definition of “Dilution Reserve” appearing in Exhibit I to
the Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows: “(a) the product of (i) the Dilution Reserve Floor
and (ii) the Net Receivables Balance”.

(c) Clause (v) of the definition of “Eligible Receivable” appearing in Exhibit I
to the Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows: “(v) which by its terms is due and payable within
70 days of the original billing date therefor and has not had its payment terms
extended, provided, however, that not more than 15.0% of the aggregate
Outstanding Balance of all Receivables may have terms permitting payment to be
made within 71-120 days of the original billing date therefor and still be
“Eligible Receivables” so long as their payment terms have not been extended,
provided, further, that not more than 5.0% of the aggregate Outstanding Balance
of all Receivables may have terms permitting payment to be made more than 120
days after the original billing date therefor and still be “Eligible
Receivables” so long as their payment terms have not been extended,”

(d) The following definitions appearing in Exhibit I to the Receivables Purchase
Agreement are hereby amended and restated in their entireties to read,
respectively, as follows:

 

2



--------------------------------------------------------------------------------

“Designated Obligor” means an Obligor indicated by the Administrative Agent to
Seller in writing. As of April 28, 2017, Ford Motor Company and its Subsidiaries
shall each constitute a Designated Obligor.

“Liquidity Termination Date” means April 30, 2019.

“Percentage” means (i) 42.58064516% for the Chariot Group, (ii) 34.83870968% for
the Liberty Street Group and (iii) 22.58064516% for the Wells Fargo Group, which
percentages shall be adjusted to give effect to the terms and provisions of
Section 2.2.

“Purchase Limit” means $155,000,000.

“Receivable” means all indebtedness and other obligations owed to Seller or an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under a Receivables Sale Agreement or hereunder) or in which Seller
or an Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by such Originator and the obligation
to pay any Finance Charges with respect thereto; provided, however, in no event
shall the term “Receivable” include any such indebtedness or obligations
(i) owed by any Subsidiary of Tenneco Automotive at any time, (ii) owed by
Delphi Corporation or any of its Subsidiaries if originated on or prior to
October 9, 2005, (iii) owed by Ford Motor Company or any of its Subsidiaries if
originated on or after April 28, 2017, (iv) owed by any of Advance Stores
Company Incorporated, Genuine Parts Company, O’Reilly Automotive Inc., The Pep
Boys — Manny, Moe & Jack or any of their respective Subsidiaries, or
(v) denominated or payable in Canadian dollars. Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.

(e) Exhibit I to the Receivables Purchase Agreement is amended to add the
following defined term in appropriate alphabetical order therein:

“Dilution Reserve Floor” means 4.0%.

(f) Schedule A to the Receivables Purchase Agreement is amended and restated in
its entirety as set forth on Schedule A hereto. From and after the date hereof,
each reference to “Schedule A” in the Receivables Purchase Agreement shall mean
and be a reference to Schedule A attached hereto.

3. Certain Representations. In order to induce the Agents and the Purchasers to
enter into this Amendment, each of the Seller Parties (other than Pullman solely
with respect to clauses (b) and (c)) hereby represents and warrants to the
Agents and the Purchasers that (a) both immediately before and immediately after
giving effect to the amendments contained in Section 2 hereof, no Amortization
Event or Potential Amortization Event exists and is continuing as of the date
hereof, (b) the Receivables Purchase Agreement, as amended hereby, constitutes
the legal, valid and binding obligation of such Seller Party enforceable against
it in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (c) each of such Seller Party’s representations and warranties
contained in the Receivables Purchase Agreement is true and correct as of the
date hereof as though made on such date (except for such representations and
warranties that speak only as of an earlier date).

 

3



--------------------------------------------------------------------------------

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) upon (a) receipt by the Administrative
Agent of counterparts of this Amendment, duly executed by each of the parties
hereto, and consented to by the Performance Guarantor in the space provided
below, (b) receipt by the Administrative Agent of counterparts to the Fifteenth
Amended and Restated Fee Letter of even date herewith (the “Fee Letter”), duly
executed by the Agents and the Seller and (c) receipt by each of Chariot, the
Liberty Street Agent and Wells Fargo of the Amendment Fee payable to it under
(and as defined in) the Fee Letter.

5. Ratification. Except as expressly modified hereby, the Receivables Purchase
Agreement is hereby ratified, approved and confirmed in all respects.

6. References to Receivables Purchase Agreement. From and after the Effective
Date, each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Agents, including Sidley Austin LLP, which attorneys may also
be employees of an Agent) incurred by the Agents in connection with the
preparation, execution and enforcement of this Amendment.

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of a manually executed counterpart
of this Amendment.

10. Amendment of Second Lien Receivables Purchase Agreement. The Purchasers and
Co-Agents hereby authorize and direct JPMorgan, in its capacity as First Lien
Agent under the Intercreditor Agreement, to execute and consent to the amendment
of the Second Lien Receivables Purchase Agreement in the form attached as
Schedule I hereto. The parties hereto acknowledge and agree that JPMorgan, as
First Lien Agent, shall be entitled to the rights and benefits of Article XI of
the Receivables Purchase Agreement in connection with the execution of such
amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

CHARIOT FUNDING LLC (as successor by merger to Falcon Asset Securitization
Company LLC) as Conduit and a Committed Purchaser By: JPMorgan Chase Bank, N.A.,
Its Attorney-in-Fact

By:   /s/ John Lindsay Name:   John Lindsay Title:   Vice President

JPMORGAN CHASE BANK, N.A., as Chariot Agent and as Administrative Agent

By:   /s/ John Lindsay Name:   John Lindsay Title:   Vice President

 

Signature Page to

Amendment No. 7 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

By:   /s/ Kimberly Snyder Name:   Kimberly Snyder Title:   Director

 

Signature Page to

Amendment No. 7 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC

By:   /s/ Frank B. Bilotta Name:   Frank B. Bilotta Title:   Vice President

 

Signature Page to

Amendment No. 7 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a

Committed Purchaser and as Wells Fargo Agent

By:   /s/ Isaac Washington Name:   Isaac Washington Title:   Vice President

 

ACKNOWLEDGED AND CONSENTED TO:

WELLS FARGO BANK, N.A.,

as Second Lien Agent

By:   /s/ Isaac Washington Name:   Isaac Washington Title:   Vice President

 

Signature Page to

Amendment No. 7 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY,

a Delaware corporation

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance

TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance

THE PULLMAN COMPANY,

a Delaware corporation

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance

 

Signature Page to

Amendment No. 7 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF COMMITTED PURCHASERS

 

GROUP

 

COMMITTED PURCHASER

 

COMMITMENT

Chariot Group

  Chariot Funding LLC   $66,000,000

Liberty Street Group

  The Bank of Nova Scotia, New York Agency   $54,000,000

Wells Fargo Group

  Wells Fargo Bank, N.A.   $35,000,000



--------------------------------------------------------------------------------

SCHEDULE I

FORM OF AMENDMENT TO

SECOND LIEN RECEIVABLES PURCHASE AGREEMENT